DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  in section “(e),” amend “ab” to –an--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 13, and 19 are indefinite because it is not clear if the vehicles 130 are intended to be structural or functional recitations.  Claims 5, 13, and 19 depend respectively from claims 1, 9, and 17, which functionally recite the vehicles.  Claims 5, 
Claim 12 recites the limitation "closed ends (57)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends from claim 9 which is drawn to the “open end” embodiment.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5, 13, and 19 further define the vehicle 130 which is only functionally recited in claims 1, 9, and 17 from which claims 5, 13, and 19 respectively depend.  Claims 5, 13, and 19 fail to further limit the subject matter (gloves 30) of the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiffin (US 20170318880 A1).

As to claim 1, Tiffin discloses a pair of special safety signaling gloves (30) [para. 0013 discloses a right-handed glove and para. 0015 discloses a left-handed glove] for a motorcycle passenger (120) to wear on each of the motorcycle passenger's hands (capable of being worn by a motorcycle passenger) comprised of:
(a) a durable material (33) with a non-reflective surface (41) [para. 0048-0049] configured with four fingers (44) and a thumb (42) [thumb 24 and fingers 22, see figs 1 and 3];

(c) a wrist section (48) [wrist end 12a] securely connected to both the palm section (45) and the opposite back of the hand section (46) [see figs 1 and 3] wherein the wrist section (48) has an aperture (55) to receive the passenger's hand [see figs 1 and 3];
(d) a reflective material (reflective strip 11);
(e) a means (49) to secure the reflective material (40) to the palm section, thumb, and fingers of the glove [para. 0050 discloses, “reflective strip 11 may be comprised of a reflective portion that is attached to the glove 10, such as by adhesive bonding or stitching, reflective materials incorporated into the materials of the glove 10, such as reflective or glowing dyes, or reflective components that are adhered or otherwise attached to the glove 10”];
(f) a means (43) to secure the palm section (46), the opposite palm section (45), the fingers (44), the thumb 42), and the wrist section (48), and the closed ends 57) [figs 1 and 3 show the sections, fingers, and thumb are integrally formed, Applicant discloses “integrally forming” is a means to secure, and the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding, see modification below regarding the limitation “closed ends”]
wherein the reflective material (40) permits the passenger (120) to have safety signaling gloves (30) that enhance safety, have good night visibility, are light weight and are useful with many types of vehicles (130) [capable of permitting].  

Tiffin discloses another embodiment in fig 2 where the fingers and thumb all have a closed end.
Closed and open finger portions are known in the art, and are a matter of obviousness.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the fingers and thumb all having a closed end, for the purpose of protecting the fingertips and for the purpose of keeping the wearer warm.
Tiffin does not disclose the reflective material (40) secured to the palm section, thumb, and fingers of the glove.
Tiffin para. 0050 discloses, “The reflective strip 11 may alternatively be positioned on the palm portion 16 or nearly anywhere on the glove 10 to enhance safety for the wearer. For example, the reflective strip 11 of the first preferred embodiment may be attached to a wrist end 12a of the hand portion 12 and to a rear end of the housing 18. The reflective strip 11 is not limited to being connected to these listed portions of the glove 10 and may be connected or incorporated into nearly any portion of the glove 10 to provide reflection of light and added safety to a user or wearer.” Therefore, even though Tiffin does not expressly disclose the reflective strip 11 secured to the “palm section, thumb, and fingers of the glove,” it is within the scope of the Tiffin glove assembly to secure the reflective strip 11 to the palm section, thumb, and fingers of the glove.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the palm section, thumb, and fingers of the glove 

As to claim 9, Tiffin discloses a pair of special safety signaling gloves (30) [para. 0013 discloses a right-handed glove and para. 0015 discloses a left-handed glove] for a motorcycle passenger (120) to wear on each of the motorcycle passenger's hands (capable of being worn by a motorcycle passenger) comprised of:
(a) a durable material (33) with a non-reflective surface (41) [para. 0048-0049] configured with four fingers (44) and a thumb (42) whereby the fingers and thumb all have an open end [thumb 24 and fingers 22, see figs 1 and 3];
(b) a palm section (45) [palm portion 16] and an opposite back of the hand section (46) [back portion 14] all securely attached to the four fingers (44) and the thumb (42) [see figs 1 and 3];
(c) a wrist section (48) [wrist end 12a] securely connected to both the palm section (45) and the opposite back of the hand section (46) [see figs 1 and 3] wherein the wrist section (48) has an aperture (55) to receive the passenger's hand [see figs 1 and 3];
(d) a reflective material (reflective strip 11);
(e) a means (49) to secure the reflective material (40) to the palm section, thumb, and fingers of the glove [para. 0050 discloses, “reflective strip 11 may be comprised of a reflective portion that is attached to the glove 10, such as by adhesive bonding or stitching, reflective materials incorporated into the materials of the glove 10, such as 
(f) a means (43) to secure the palm section (46), the opposite palm section (45), the fingers (44), the thumb 42), and the wrist section (48) [figs 1 and 3 show the sections, fingers, and thumb are integrally formed, Applicant discloses “integrally forming” is a means to secure, and the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding]
wherein the reflective material (40) permits the passenger (120) to have safety signaling gloves (30) that enhance safety, have good night visibility, are light weight and are useful with many types of vehicles (130) [capable of permitting].  
Tiffin does not disclose the reflective material (40) secured to the palm section, thumb, and fingers of the glove.
Tiffin para. 0050 discloses, “The reflective strip 11 may alternatively be positioned on the palm portion 16 or nearly anywhere on the glove 10 to enhance safety for the wearer. For example, the reflective strip 11 of the first preferred embodiment may be attached to a wrist end 12a of the hand portion 12 and to a rear end of the housing 18. The reflective strip 11 is not limited to being connected to these listed portions of the glove 10 and may be connected or incorporated into nearly any portion of the glove 10 to provide reflection of light and added safety to a user or wearer.” Therefore, even though Tiffin does not expressly disclose the reflective strip 11 secured to the “palm section, thumb, and fingers of the glove,” it is within the scope of the Tiffin glove assembly to secure the reflective strip 11 to the palm section, thumb, and fingers of the glove.


As to claim 17, Tiffin discloses a pair of special safety signaling gloves (30) [para. 0013 discloses a right-handed glove and para. 0015 discloses a left-handed glove] for a motorcycle passenger (120) to wear on each of the motorcycle passenger's hands (capable of being worn by a motorcycle passenger) comprised of:
(a) a durable material (33) with a non-reflective surface (41) [para. 0048-0049] configured with four fingers (44) and a thumb (42) [thumb 24 and fingers 22, see figs 1 and 3];
(b) a palm section (45) [palm portion 16] and an opposite back of the hand section (46) [back portion 14] all securely attached to the four fingers (44) and the thumb (42) [see figs 1 and 3];
(c) a wrist section (48) [wrist end 12a] securely connected to both the palm section (45) and the opposite back of the hand section (46) [see figs 1 and 3] wherein the wrist section (48) has an aperture (55) to receive the passenger's hand [see figs 1 and 3];
(d) a reflective material (reflective strip 11);
(e) an adhesive (49) to secure the reflective material (40) to the palm section, thumb, and fingers of the glove [para. 0050 discloses, “reflective strip 11 may be comprised of a reflective portion that is attached to the glove 10, such as by adhesive 
wherein the reflective material (40) permits the passenger (120) to have safety signaling gloves (30) that enhance safety, have good night visibility, are light weight and are useful with many types of vehicles (130) [capable of permitting].  
Tiffin does not disclose the fingers and thumb all have a closed end.
Tiffin discloses another embodiment in fig 2 where the fingers and thumb all have a closed end.
Closed and open finger portions are known in the art, and are a matter of obviousness.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the fingers and thumb all having a closed end, for the purpose of protecting the fingertips and for the purpose of keeping the wearer warm.
Tiffin does not disclose the reflective material (40) secured to the palm section, thumb, and fingers of the glove.
Tiffin para. 0050 discloses, “The reflective strip 11 may alternatively be positioned on the palm portion 16 or nearly anywhere on the glove 10 to enhance safety for the wearer. For example, the reflective strip 11 of the first preferred embodiment may be attached to a wrist end 12a of the hand portion 12 and to a rear end of the housing 18. The reflective strip 11 is not limited to being connected to these listed portions of the glove 10 and may be connected or incorporated into nearly any portion of the glove 10 to provide reflection of light and added safety to a user or wearer.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the palm section, thumb, and fingers of the glove with reflective material, “to further aid in others' visibility of the wearer” which will “provide reflection of light and added safety to a user or wearer.” (Tiffin para. 0050).
Tiffin does not disclose (f) a sewing (43) to secure the palm section (46), the opposite palm section (45), the fingers (44), the thumb 42), and the wrist section (48), and the closed ends 57).
Tiffin figures 1-3 show broken lines that one of ordinary skill would understand to be stitches.  Furthermore, sewing is a known means of glove construction.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have secured the palm section (46), the opposite palm section (45), the fingers (44), the thumb 42), and the wrist section (48), and the closed ends 57) with sewing, for the purpose of providing a known means of glove construction that will securely fasten all of the component parts while allowing flexibility.

As to claims 2, 10, and 18 Tiffin as modified discloses the durable material (33) is selected from a group consisting of natural leather, cotton [Tiffin para. 0048, 0049, 0054], silk, denim, felt, wool, rubber, rayon, nylon [Tiffin para. 0048, 0054], latex, 

As to claims 3 and 11, Tiffin as modified discloses the means (49) to secure reflective material durable material (33) is selected from a group consisting of sewing with natural thread [Tiffin para. 0050 discloses “stitching,” and stitching is necessarily with either natural or synthetic thread], sewing with synthetic thread [Tiffin para. 0050 discloses “stitching,” and stitching is necessarily with either natural or synthetic thread], heat seal, adhesive [Tiffin para. 0050 discloses, “adhesive bonding”], glue, epoxy, and integrally forming of the material (33).  

As to claims 4 and 12, Tiffin as modified discloses the means (43) to secure palm section (46), opposite palm section (45), fingers (44), thumb (42, wrist section (48), and closed ends (57) is selected from a group consisting of sewing with natural thread, sewing with synthetic thread, heat seal, adhesive, glue, epoxy, or integrally forming of the material (33) [Tiffin figs 1 and 3 show the sections, fingers, and thumb are integrally formed, and the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding].  

As to claims 5, 13, and 19, as best understood, Tiffin as modified discloses the type of vehicles (130) is selected from a group consisting of motorcycles, All-Terrain Vehicles (ATVs), law enforcement and Homeland Security vehicles, three-wheeled 

As to claims 6, 14, and 20 Tiffin as modified discloses an electrical control package (65) [Tiffin’s housing 18 and its contents as shown in figures 4A and 4B].  

Claims 7, 8, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiffin (US 20170318880 A1) as applied to claim 9 above, and further in view of Vorhies et al. (US 20160052444 A1, hereinafter, “Vorhies”).

As to claims 7 and 15, Tiffin as modified discloses a pocket (64) in the glove (30 [Tiffin’s housing 18 and its contents as shown in figures 4A and 4B and/ or Tiffin’s second pocket 26] for batteries (62), the controls (61), and the on/off switch (63) [capable of being used for and intended to be used for batteries 36, controls, and an on/ off switch 30]
Tiffin does not disclose the electrical control package (65) is consisting of an electronic control board (61) and circuitry, a set of continuous light strands (40A), a set of coin cell batteries (62), an on/off switch (63).
Vorhies teaches similar gloves (“Wearable Electronic Signaling Devices,” title, and particularly electronic gloves 101, 105) including an electronic control board (61) [para. 0027 teaches, “microcontroller unit (MCU) 316 which contains in one IC package, a central processor unit, non-volatile program memory, volatile memory for data, and a range of I/O peripherals to interact with external system components (not shown)” and/ 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the electrical control package of Tiffin with the electronic control board (61) and circuitry, a set of continuous light strands (40A), a set of coin cell batteries (62), an on/off switch (63) of Vorhies, for the purpose of providing a pair of gloves that “[allow] a user to signal to others the user's intent for direction” (Vorhies abstract).

As to claims 8 and 16, Tiffin as modified does not disclose the batteries (62) are selected from a group consisting of Lithium-ion(Li-ion), Nickel Cadmium(Ni-Cd), Nickel-Metal Hydride(Ni-MH), alkaline cell, rechargeable types and non-rechargeable types.  
Tiffin as modified by Vorhies para. 0030 teaches, “lithium coin cell battery” but does not expressly disclose a Lithium-ion(Li-ion) battery.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a Lithium-ion(Li-ion) battery, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar safety signaling gloves cited on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732